Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-25-2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Mullins et al. (U.S. App. 2016/0342782) discloses the well known technique to use a biometric authentication application which appears to be what is meant by the now claimed “the context of the electronic device comprises a display state of the display” as per paragraph 20 of the published application. As to the argument to interpret the independent claims as “deactivating a channel for receiving another signal” is not taught by Vera the Examiner respectfully disagrees. Broadest reasonable interpretation of “another biological signal” includes those signals generated at different locations from different portions of the skin. It appears the Applicant means to claim these are EOG and EMG signals at specific different locations and channels as 
Claim 17 appears to include new matter and support is respectfully requested.
 As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 17 requires wherein the biological signal is a signal generated by the human body and is distinguishable from a non-biological signal not generated by the human body. There does not appear to be support for this requirement nor details how this distinguishing step is performed. Furthermore, there does not appear to be support for or clarity of what is considered to be non-biological.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) in view of Verma et al. (U.S. App. 2016/0162011) in further view of Mullins et al. (U.S. App. 2016/0342782).
In regard to claim 1, Manabe teaches an electronic device (see Abstract, mobile terminal and Fig. 4 as glasses) comprising: a biological signal inputter comprising a plurality of electrodes (see Fig. 4, multiple electrodes and Para. 21 HMD with EMG signals); and configured to: determine a biological signal based on a context 
	Manabe is not relied upon to teach a processor and activate a channel corresponding to an electrode for receiving the determined biological signal from among the plurality of electrodes, deactivate a channel corresponding to an electrode for receiving another biological signal other than the determined biological signal from among the plurality of electrodes.
	Manabe does teach the concepts of channels and electrodes (see Para. 6).
However,  Verma teaches a processor (see para. 35 processor) activate a channel corresponding to an electrode for receiving the determined biological signal from among the plurality of electrodes, deactivate a channel corresponding to an electrode for receiving another biological signal other than the determined biological signal from among the plurality of electrodes (see Para. 74-79 select deactivation of touch sensor electrodes when not being used and corresponding channels as well as Fig. 9, where coarse and fine scanning is isolated to electrodes/channels that are being used).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe with channel electrode management of Verma to power down input electrodes when not being used to conserve energy (see Para. 4). Examiner further notes Manabe teaches the base product/process of EMG electrode channel processing 
Manabe is not relied upon to teach wherein the context of the electronic device comprises a display state of the display, and wherein the electronic device is a wearable device.
Manabe as discussed above discloses the concept of an HMD with biometric sensors. 
However, Mullins teaches wherein the context of the electronic device comprises a display state of the display, and wherein the electronic device is a wearable device (see Para. 68 disclosing an authentication application using user prompts from the display in the HMD).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe with channel electrode management of Verma with the authentication application of Mullins prevent access to sensitive data (See Para. 24). Examiner further notes Manabe as modified by Verma teaches the base product/process of EMG electrode channel processing while Mullins discloses the known technique to have biometric authentication using display prompts to yield predictable results in the device of Manabe as modified by Verma.

 In regard to claim 13, Manabe teaches a control method of an electronic device (see Abstract mobile terminal glasses), the control method comprising: determining a biological signal to be input based on a context of the electronic device (see Fig. 4, multiple electrodes and Para. 21 HMD with EMG signals); and determining a biological 
Manabe is not relied upon to teach activating a channel corresponding to an electrode for receiving the determined biological signal from among the plurality of electrodes, deactivating a channel corresponding to an electrode for receiving another biological signal other than the determined biological signal from among the plurality of electrodes.
	Manabe does teach the concepts of channels and electrodes (see Para. 6).
However, Verma teaches activating a channel corresponding to an electrode for receiving the determined biological signal from among the plurality of electrodes, deactivating a channel corresponding to an electrode for receiving another biological signal other than the determined biological signal from among the plurality of electrodes (see Para. 74-79 select deactivation of touch sensor electrodes when not being used and corresponding channels as well as Fig. 9, where coarse and fine scanning is isolated to electrodes/channels that are being used).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe with channel electrode management of Verma to power down input electrodes when not being used to conserve energy (see Para. 4). Examiner further notes Manabe teaches the base product/process of EMG electrode channel processing while Verma discloses the known technique to power down unused electrodes to yield predictable results in the device of Manabe.
wherein the context of the electronic device comprises a display state of the display, and wherein the electronic device is a wearable device.
Manabe as discussed above discloses the concept of an HMD with biometric sensors. 
However, Mullins teaches wherein the context of the electronic device comprises a display state of the display, and wherein the electronic device is a wearable device (see Para. 68 disclosing an authentication application using user prompts from the display in the HMD).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe with channel electrode management of Verma with the authentication application of Mullins prevent access to sensitive data (See Para. 24). Examiner further notes Manabe as modified by Verma teaches the base product/process of EMG electrode channel processing while Mullins discloses the known technique to have biometric authentication using display prompts to yield predictable results in the device of Manabe as modified by Verma.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) in view of Verma et al. (U.S. App. 2016/0162011) and Mullins in further view of Jordan et al. (U.S. App. 2016/0077636).


Regarding claim 17, Manabe in view of Verma and Mullins teaches all the limitations of claim 13 above. Manabe further teaches wherein the biological signal is a signal generated by the human body (see Abstract).
Manabe is not relied upon to teach and is distinguishable from a non-biological signal not generated by the human body.
However, Jordan teaches and is distinguishable from a non-biological signal not generated by the human body (see at least Abstract and Para. 50 electrodes distinguish signals between stylus or a finger).
It would have been obvious to modify the device of Manabe and Verma and Mullins to include object detection to classify an input type (see Para. 3). Examiner further notes Manabe and Verma and Mullins discloses the base product/process of a learning unit to analyze and filter electrode signals while Jordan discloses the known technique to do so for distinguishing skin input and non-body parts to yield predictable results in the device of Manabe and Verma and Mullins. 

Claim(s) 3, 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) in view of Verma et al. (U.S. App. 2016/0162011) and Mullins in further view of Chizeck et al. (U.S. App. 2014/02010745).

Regarding claim 3, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Manabe is not relied upon to teach wherein the processor is further configured to determine the biological change through a channel corresponding to at least one electrode corresponding to a specific body part according 
It would have been obvious to modify the device of Manabe and Verma and Mullins to include a specific body parts of Chizeck to filter and determine input of the EMG signals (see Para. 9). Examiner further notes Manabe and Verma and Mullins discloses the base product/process of a learning unit to analyze and filter EMG signals while Chizeck discloses the known technique to do so for specific body parts to yield predictable results in the device of Manabe and Verma and Mullins. 
Regarding claim 8, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Manabe further teaches wherein the biological signal comprises at least one of an electromyogram (EMG) signal (see Para. 8 EMG), an electrooculogram (EOG) signal, an electroencephalogram (EEG) signal, an electrocardiogram (ECG) signal, a Galvanic skin response (GSR) signal, and a bioelectric impedance analysis (BIA) signal.
Regarding claim 9, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Manabe is not relied upon to teach further teaches wherein the processor is further configured to set at least one of a sampling rate, an analog-digital converter (ADC) resolution, and the cutoff frequency of the channel corresponding to the electrode for receiving the determined biological signal based on a characteristic of the determined biological signal. However, Chizeck further teaches 
It would have been obvious to modify the device of Manabe and Verma and Mullins to include a specific body parts of Chizeck to filter and determine input of the EMG signals (see Para. 9). Examiner further notes Manabe and Verma and Mullins discloses the base product/process of a learning unit to analyze and filter EMG signals while Chizeck discloses the known technique to do so for specific body parts to yield predictable results in the device of Manabe and Verma and Mullins. 
Regarding claim 10, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Verma further teaches further comprising: an outputter, wherein the processor is further configured to control the outputter to output a result according to the determined biological change (see Figs 5A and 5B controlling channel electrodes based on scan touch results).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe with channel electrode management of Verma to power down input electrodes when not being used to conserve energy (see Para. 4). Examiner further notes Manabe teaches the base product/process of EMG electrode channel processing while Verma discloses the known technique to power down unused electrodes to yield predictable results in the device of Manabe.
Regarding claim 11, Manabe in view of  Verma and Mullins and Chizeck teaches all the limitations of claim 10 above. Chizeck further teaches wherein the outputter comprises a display, and wherein the processor is further configured to control a screen of the display according to the determined biological change (see Fig. 1A and 1B touch operation on touchscreen changes the display based on the EMG input).
It would have been obvious to modify the device of Manabe and Verma to include a specific body parts of Chizeck to filter and determine input of the EMG signals (see Para. 9). Examiner further notes Manabe and Verma discloses the base product/process of a learning unit to analyze and filter EMG signals while Chizeck discloses the known technique to do so for specific body parts to yield predictable results in the device of Manabe and Verma. 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) and Verma and Mullins in view of Tan et al. (U.S. App. 2009/0326406).
Regarding claim 4, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Manabe is not relied upon to teach wherein the plurality of electrodes comprise a first electrode used for receiving a first biological signal, and a second electrode used for receiving a second biological signal, and wherein the processor is further configured to: when the determined biological signal is the first biological signal, select a channel corresponding to the first electrode as a channel to receive the biological signal, and based on a characteristic of the first biological signal, set a state of the channel corresponding to the first electrode, and when the determined biological signal is the second biological signal, select a channel corresponding to the 
As discussed above, Manabe and Verma discloses the concept of EMG input and channels.
However, Tan teaches wherein the plurality of electrodes comprise a first electrode used for receiving a first biological signal, and a second electrode used for receiving a second biological signal, and wherein the processor is further configured to (see Figs. 2-4 disclosing multiple electrode placements for EMG): when the determined biological signal is the first biological signal, select a channel corresponding to the first electrode as a channel to receive the biological signal, and based on a characteristic of the first biological signal, set a state of the channel corresponding to the first electrode, and when the determined biological signal is the second biological signal, select a channel corresponding to the second electrode as the channel to receive the biological signal and based on a characteristic of the second biological signal, set a state of the channel corresponding to the second electrode (see Para. 13 and 14 specific localization is electrodes to detect appropriate sensor nodes for EMG detection).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe and Verma and Mullins with the sensor selection of Tan to for input detection accuracy (See Para. 13 and 14). Examiner further notes Manabe in view of Verma and Mullins teaches the base product/process of EMG electrode channel processing while Tan discloses the known technique to select specific electrodes to yield predictable results in the device of Manabe and Verma and Mullins.
Regarding claim 6, Manabe in view of Verma and Mullins teaches all the limitations of claim 1 above. Manabe further teaches wherein the plurality of electrodes comprise a common electrode used for receiving any one of a plurality of biological signals determined based on the context of the electronic device (see Para. 11 earth or body system reference electrode). Manabe is not relied upon to teach wherein the processor is further configured to select a channel corresponding to the common electrode as a channel to receive the determined biological signal, and set a state of the channel corresponding to the common electrode based on a characteristic of the determined biological signal.
As discussed above, Manabe and Chizeck discloses the concept of EMG input and processor for the channels.
However, Tan teaches wherein the processor is further configured to select a channel corresponding to the common electrode as a channel to receive the determined biological signal, and set a state of the channel corresponding to the common electrode based on a characteristic of the determined biological signal (see Para. 13 and 14 specific localization is electrodes to detect appropriate sensor nodes for EMG detection).
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe and Verma and Mullins with the sensor selection of Tan to for input detection accuracy (See Para. 13 and 14). Examiner further notes Manabe in view of Verma and Mullins teaches the base product/process of EMG electrode channel processing while Tan discloses the known technique to select specific electrodes to yield predictable results in the device of Manabe and Verma and Mullins.
Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) and Verma and Mullins in view of Tan et al. (U.S. App. 2009/0326406).
Regarding claim 15, Manabe and Verma and Mullins teaches all the limitations of claim 13 above. Manabe is not relied upon to teach wherein the electrode comprises a first electrode used for sensing a first biological signal, and a second electrode used for sensing a second biological signal, and wherein the setting comprises: when the determined biological signal is the first biological signal, selecting a channel corresponding to the first electrode as a channel to receive the biological signal, and based on a characteristic of the first biological signal and setting a state of the channel corresponding to the first electrode, when the determined biological signal is the second biological signal, selecting a channel corresponding to the second electrode as the channel to receive the biological signal and based on a characteristic of the second biological signal and setting a state of the channel corresponding to the second electrode.
As discussed above, Manabe discloses the concept of EMG input and channels in a HMD.
However, Tan teaches wherein the electrode comprises a first electrode used for sensing a first biological signal, and a second electrode used for sensing a second biological signal, and wherein the processor is configured to (see Figs. 2-4 disclosing multiple electrode placements for EMG): when the determined biological signal is the first biological signal, select a channel corresponding to the first electrode as a channel to receive the biological signal, and based on a characteristic of the first biological 
It would have been obvious to a person of ordinary skill in the art to modify the EMG of Manabe and Verma and Mullins with the sensor selection of Tan to for input detection accuracy (See Para. 13 and 14). Examiner further notes Manabe and Verma and Mullins teaches the base product/process of EMG electrode channel processing while Tan discloses the known technique to select specific electrodes to yield predictable results in the device of Manabe and Verma and Mullins.

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. App. 2004/0034645) and Verma and Mullins in further view of Sitzman et al. (U.S. App. 2010/0022903).
Regarding claim 16, Manabe and Verma teaches all the limitations of claim 13 above. Manabe is not relied upon to teach measuring a signal quality of the determined biological signal; and outputting a warning associated with the signal quality.
However, Sitzman teaches measuring a signal quality of the determined biological signal (see Abstract ECG monitoring with indicators); and outputting a warning associated with the signal quality (See Fig. 2, Item 114 display signal quality).
.

Allowable Subject Matter
Claims 5, 7, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694